TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00468-CR




                                 Bryan A. Waylander, Appellant


                                                   v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 9030281, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Bryan A. Waylander seeks to appeal a judgment of conviction for driving while

intoxicated. Sentence was imposed on November 17, 2003. Notice of appeal was filed on June 2,

2004, too late to confer jurisdiction on this Court. Tex. R. App. P. 26.2(a); Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996). In addition, the trial court has certified that this is a plea bargain case and Waylander has no

right of appeal. See Tex. R. App. P. 25.2(a)(2).
              The appeal is dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 10, 2004

Do Not Publish




                                               2